Mr. Presiding Justice Hall delivered the opinion of the court. Plaintiffs appeal from an order and judgment of the circuit court of Cook county, striking their amended complaint. The substance of the complaint is that plaintiff corporation, together with plaintiff Manion, its president and manager, are engaged in the business of publishing a list of insurance lawyers and adjusters called “The Insurance Claims Who’s Who,” and that they rate these lawyers without reference to whether or not they are subscribers, and, it is stated, that plaintiffs are “under no obligation or duty, legal or ethical, to have such lawyers ‘authorize their listing and rating. ’ ” It is charged that defendants issued and published a document as follows: “The Lawyers’ Coneidential Cuide 1936-1937 “A Complete List of Legal Directors, Law List Publishers, Service Bureaus and Associations, Selling Listings or Memberships to the Attorneys in the U. S. A. and Canada— with ratings “8th Annual Edition Published by Lawyers’ Coneidential Cuide A. M. Washburn, Sec’y. 33 So. Clark St. Chicago “Foreword “We present herewith the eighth annual edition of the ‘Lawyers’ Confidential Cuide,’ published annually in the interests of the American and Canadian attorneys as a rating guide in arranging their budgets for Legal Directories or Law Lists subscriptions, and to protect all lawyers against fraudulent advertising schemes, service bureaus, and worthless lists. “The ratings are based on the consensus of opinion of the leading lawyers’ associations, Directory and List publishers, Insurance Companies, Commercial Agencies, and leading law firms. It is revised annually. “Subscription Rates 1 year, $5.00 3 years, $10.00 “Hine’s Insurance Counsel Insurance Legal Hine’s Legal Directory, Inc. . Business and Claim Adjustment 1908 A-l 1st Nat’l Bank Bldg. Chicago Eastern Office: 220 Broadway, New York. “Insurance Claim Who’s Who Claim Adjusters Assn. Inc. James J. Manion, Mgr., 175 West Jackson Blvd., Chicago Insurance List 1924 (Note. — New Policy of arbitrarily rating attorneys as to ability, character and trial efficiency in Insurance defense matters, and publishing such ratings without the consent of listees has caused such conflicting reports to reach us that we are unable to assign a suitable rating.) “Warhihg “Beware of the traveling representative of any list or directory who offers an alibi for a poor rating or implies that our ratings are not based on a reliable consensus of opinion. “If in doubt, verify rating by communicating with any A-l publisher or other reliable source of information. “If solicited for subscription or membership in any ‘List,’ ‘Directory,’ ‘Bureau’ or ‘Association’ not listed herein, wire or write this office: or if you are a member of the Commercial Law League communicate with the Secretary’s office before subscribing. Copyright, 1936, by A. M. Washburn, Printed by the Cuneo Press.” Plaintiffs’ claim is that the statements as to them are libelous per se, and that by this publication plaintiff Manion was damaged in the sum of $50,000, the corporation in the sum of $100,000, and that in addition to the actual, damages sustained, the further sum of $300,000 should be assessed against the defendants as punitive damages. In brief, after reading a long and complicated statement of alleged facts set forth in the complaint, we conclude that, when summed up, plaintiff’s charge is that the Hine’s Legal Directory, Inc., by certain of its officers and directors, published a directory of law lists known as “The Lawyers’ Conti- ( dential Guide,” which contained a statement to the effect that the publishers of this directory, for certain stated reasons, set forth in the document, were unable to give a rating to the law list published by plaintiffs, and that plaintiffs have thereby necessarily and inevitably been damaged in the amounts mentioned. It is charged that the Cuneo Press Inc., is liable because it printed the document complained of. Our conclusion is that by no stretch of the imagination can it be said that the document, standing alone, contains any words which can be said to be libelous per se. There is no charge in the complaint that defendants were under any obligation to give plaintiffs a rating, nor that defendants, in declining to give plaintiffs a rating,- were induced to do so by malice. Therefore, we are of the opinion that the court was correct in striking the complaint. The judgment of the circuit court of Cook county is affirmed. Judgment affirmed. Hebel and Denis E. Sullivan, JJ., concur.